Exhibit 10.1.11
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (hereinafter referred to as the "Agreement") is made
and entered into as of the    15th       day of January, 2010 (“Effective
Date”), by and between OXYSURE SYSTEMS, INC., a corporation duly organized and
existing pursuant to the laws of the state of Delaware, (hereinafter referred to
as "OSI" or the “Company”), and JULIAN T. ROSS (hereinafter referred to as the
"Executive").


W I T N E S S E T H:


WHEREAS, the Company desires to have the benefit of the Executive's efforts and
services;


WHEREAS, the Company recognizes that circumstances may arise which may cause
uncertainty of continued employment of the Executive without regard to the
Executive's competence or past contributions;


WHEREAS, such uncertainties may result in the loss of valuable services of the
Executive to the detriment of the Company and its shareholders;


WHEREAS, the Executive will be in a better position to consider the best
interests of the Company if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which may
result from situations now unknown, and


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:


1.             DEFINITIONS.  Whenever used in this Agreement, the following
terms shall have the meanings set forth below:



 
(a)
"Accrued Benefits" shall mean the amount payable not later than fifteen (15)
days following an applicable Termination Date and which shall be equal to the
sum of the following amounts:




 
(i)  
All salary earned or accrued through the Termination Date;




 
(ii)  
Reimbursement for any and all moneys advanced in connection with the Executive's
employment for pre-approved, reasonable and necessary expenses incurred by the
Executive through the Termination Date;




 
(iii)  
Any and all other cash benefits previously earned through the Termination Date
and deferred at the election of the Executive or pursuant to any deferred
compensation plans then in effect;




 
(iv)  
The full amount of any stated bonus payable to the Executive with respect to the
year in which termination occurs provided that the events necessary to have
earned said bonus have been achieved; and




 
(v)  
All other payments and benefits to which the Executive may be entitled under the
terms of any benefit plan of the Company.




 
(b) 
"Act" shall mean the Securities Exchange Act of 1934;




 
(c)
"Affiliate" shall have the same meaning as given to that term in Rule 12b-2 of
Regulation 12B promulgated under the Act;

 
Employment Contract - Page 1
Oxysure/HR/Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 
 

 
(d)
"Base Period Income" shall be an amount equal to the Executive's annualized
compensation calculated pursuant to section 6 herein for the initial term of
this agreement;




 
(e) 
"Board" shall mean the Board of Directors of the Company;

 

 
(f)
"Cause" shall mean any of the following:




 
i.  
The engaging by the Executive in illegal or fraudulent conduct, as evidenced by
a determination in a binding and final judgment, order or decree of a court or
administrative agency of competent jurisdiction, in effect after the exhaustion
or lapse of all rights of appeal, in an action, suit or proceeding, whether
civil, criminal, administrative or investigative, which the Board determines has
a significant adverse impact on the Company in the conduct of the Company’s
business;




 
ii.  
A conviction of a felony, as evidenced by a determination in a binding and final
judgment, order or decree of a court or administrative agency of competent
jurisdiction, in effect after the exhaustion or lapse of all rights of appeal,
in an action, suit or proceeding, whether civil, criminal, administrative or
investigative, which the Board determines has a significant adverse impact on
the Company in the conduct of the Company’s business;




 
iii.  
Willful or grossly negligent failure by Executive to perform his duties in a
manner consistent with the Company’s best interests; or




 
iv.  
Willful violation by the Executive of the Company’s policies and procedures.




 
(g) 
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time;




 
(h)
“Consolidated Group” means and includes the Company, all of OSI’s current or
future subsidiaries and any other corporations or divisions thereof, which are
hereafter acquired by or consolidated with the OSI and which collectively carry
on the business of OSI, the Company or any part thereof.;




 
(i) 
"Notice of Termination" shall mean the notice described in Section 9 herein;




 
(j)
"Person" shall mean any individual, partnership, joint venture, association,
trust, corporation or other entity, other than an Executive benefit plan of the
Company or an entity organized, appointed or established pursuant to the terms
of any such benefit plan;




 
(k)
"Termination Date" shall mean, except as otherwise provided in Section 10
herein,




 
(i)  
The Executive's date of death;




 
(ii)  
Thirty (30) days after the delivery of the Notice of Termination if the
Executive's employment is terminated by the Executive voluntarily; and




 
(iii)  
Sixty (60) days after the delivery of the Notice of Termination if the
Executive's employment is terminated by the Company for any reason other than
Cause.



2.            EMPLOYMENT.


The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company, on the terms and conditions set forth herein.
 
Employment Contract - Page 2
Oxysure/HR/Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 


3.             TERM.


The employment of the Executive by the Company pursuant to the provisions of
this Agreement shall commence on the Effective Date and end on the Two Thousand
One Hundred Sixtieth (2,160th) day thereafter, unless sooner terminated as
hereinafter provided.


4.             POSITIONS AND DUTIES.


The Executive shall hold the position of Chairman & CEO of the Company. The
Executive shall also perform such duties as the Board shall direct and shall
serve in such additional capacities as set forth in Section 7 herein.  In
connection with the foregoing positions, the Executive shall have such duties,
responsibilities and authority as may from time to time be assigned to the
Executive by the Board.  The Executive shall devote substantially all of the
Executive's working time and efforts to the business and affairs of the Company.


5.             PLACE OF PERFORMANCE.


In connection with the Executive's employment by the Company, the Executive
shall be based at the principal Executive offices of the Company in North
Dallas, Texas, except for where travel is required, or where otherwise required
by the operations of the Company.


6.             COMPENSATION AND RELATED MATTERS.



 
(a)
Commencing on the Effective Date hereof, and during the Period of Employment,
the Company shall compensate the Executive in accordance with Exhibit A hereto.
The Company will also issue to the Executive options as to the Common Stock of
the Company as outlined in Exhibit A hereto.




 
(b)
During the term of the Executive's employment hereunder, the Executive shall be
entitled to receive prompt reimbursement for all pre-approved, reasonable
expenses incurred by the Executive in performing services hereunder, including
all business travel and living expenses while away from home on business or at
the request of and in the service of the Company, provided that such expenses
are incurred and accounted for in accordance with the policies and procedures
presently established by the Company and OSI or as may be changed from time to
time.




 
(c) 
The Executive shall also be entitled to all other benefits provided by the
Company to its general Executives.



7.             OFFICES.


The Executive agrees to serve without additional compensation, if elected or
appointed thereto, as a member of the Board of Directors of the Company, or any
subsidiary; provided, however, that the Executive is indemnified for serving in
any and all such capacities on a basis no less favorable than is currently
provided in the Company's bylaws, or otherwise.


8.            (a) TERMINATION FOR CAUSE.


If the Executive's employment with the Company is terminated by the Company for
Cause, subject to the procedures set forth in Section 9 herein, the Executive
shall be entitled to receive the Executive's Accrued Benefits as of the
Termination Date.  The Executive shall not be entitled to the receipt of any
Termination Payment.
 
Employment Contract - Page 3
Oxysure/HR/Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 


(b) TERMINATION NOT FOR CAUSE.


If the Company terminates the Executive for any reason other than Cause, then
the Executive shall be entitled to a Termination Payment equal to Twelve Months
Base Salary. Base Salary refers to Base Salary as defined in Exhibit A hereto.


9.             TERMINATION NOTICE AND PROCEDURE.


Any termination by the Company or the Executive of the Executive's employment
during the Employment Period shall be communicated by written Notice of
Termination to the Executive, if such Notice of Termination is delivered by the
Company, and to the Company, of such Notice of Termination is delivered by the
Executive, all in accordance with the following procedures:



 
(a)
The Notice of Termination shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances alleged to provide a basis for termination.



10.           NONDISCLOSURE OF PROPRIETARY INFORMATION.



 
(a)
For the purposes of this Paragraph 11, including all subparagraphs, “the
Company” shall mean the Company or OSI.  Recognizing that the Company is
presently engaged, and may hereafter continue to be engaged, in the research and
development of processes, the obtainment and sale of products or performance of
services, which involve experimental and inventive work and that the success of
its business depends upon the protection of the processes, products and services
by patent, copyright or by secrecy and that the Executive has had, or during the
course of his engagement may have, access to Proprietary Information, as
hereinafter defined, of the Company or other information and data of a secret or
proprietary nature of the Company which the Company wishes to keep confidential
and the Executive has furnished, or during the course of his engagement may
furnish, such information to the Company, the Executive agrees that (a)
"Proprietary Information" shall mean any and all methods, inventions,
improvements or discoveries, whether or not patentable or copyrightable, and any
other information of a similar nature related to the business of the Company
disclosed to the Executive or otherwise made known to him as a consequence  of
or through his engagement by the Company (including information originated by
the Executive) in any technological area previously developed by the Company or
developed, engaged in, or researched, by the Company during the term of the
Executive's engagement, including, but not limited to, trade secrets, processes,
products, formulae, apparatus, techniques, know-how, marketing plans, data,
improvements, strategies, forecasts, customer lists, and technical requirements
of customers, unless such information is in the public domain to such an extent
as to be readily available to competitors.




 
(b)
The Executive acknowledges that the Company has exclusive property rights to all
Proprietary Information and the Executive hereby assigns all rights he might
otherwise possess in any Proprietary Information to the Company. Except as
required in the performance of his duties to the Company or otherwise as
required by law, the Executive will not at any time during or after the term of
his engagement, which term shall include any time in which the Executive may be
retained by the Company as a consultant, directly or indirectly use,
communicate, disclose or disseminate any Proprietary Information or any other
information of a secret, proprietary, confidential or generally undisclosed
nature relating to the Company, its products, customers, processes and services,
including information relating to testing, research, development, manufacturing,
marketing and selling.

 
Employment Contract - Page 4
Oxysure/HR/Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 
 

 
(c)
All documents, records, notebooks, notes, memoranda and similar repositories of,
or containing, Proprietary Information or any other information of a secret,
proprietary, confidential or generally undisclosed nature relating to the
Company or its operations and activities made or compiled by the Executive at
any time or made available to him prior to or during the term of his engagement
by the Company, including any and all copies thereof, shall be the property of
the Company, shall be held by him in trust solely for the benefit of the
Company, and shall be delivered to the Company by him on the termination of his
engagement or at any other time on the  request of the Company.




 
(d)
The Executive will not assert any rights under any inventions, copyrights,
discoveries, concepts or ideas, or improvements thereof, or know-how related
thereto, as having been made or acquired by him prior to his being engaged by
the Company or during the term of his engagement if based on or otherwise
related to Proprietary Information.



11.           ASSIGNMENT OF INVENTIONS.



 
(a)
For purposes of this Paragraph 12, the term "Inventions" shall mean discoveries,
concepts, and ideas, whether patentable or copyrightable or not, including but
not limited to improvements, know-how, data, processes, methods, formulae, and
techniques, as well as improvements thereof or know-how related thereto,
concerning any past, present or prospective activities of the Company which the
Executive makes, discovers or conceives (whether or not during the hours of his
engagement or with the use of the Company's facilities, materials or personnel),
either solely or jointly with others during his engagement by the Company or any
affiliate and, if based on or related to Proprietary Information, at any time
after termination of such engagement.  All inventions shall be the sole property
of the Company, and Executive agrees to perform the provisions of this paragraph
12 with respect thereto without the payment by the Company of any royalty or any
consideration therefor other than the regular compensation paid to the Executive
in the capacity of an Executive or consultants;




 
(b)
The Executive shall maintain written notebooks in which he shall set forth, on a
current basis, information as to all Inventions, describing in detail the
procedures employed and the results achieved as well as information as to any
studies or research projects undertaken on the Company's behalf.  The written
notebooks shall at all times be the property of the Company and shall be
surrendered to the Company upon termination of his engagement or, upon request
of the Company, at any time prior thereto.




 
(c)
The Executive shall apply, at the Company's request and expense, for United
States and foreign letters patent or copyrights either in the Executive's name
or otherwise as the Company shall desire.




 
(d)
The Executive hereby assigns to the Company all of his rights to such
Inventions, and to applications for United States and/or foreign letters patent
or copyrights and to United States and/or foreign letters patent or copyrights
granted upon such Inventions.




 
(e)
The Executive shall acknowledge and deliver promptly to the Company, without
charge to the Company, but at its expense, such written instruments (including
applications and assignments) and do such other acts, such as giving testimony
in support of the Executive's inventorship, as may be necessary in the opinion
of the Company to obtain, maintain, extend, reissue and enforce United States
and/or foreign letters patent and copyrights relating to the Inventions and to
vest the entire right and title thereto in the Company or its nominee.  The
Executive acknowledges and agrees that any copyright developed or conceived of
by the Executive during the term of Executive's employment which is related to
the business of the Company shall be a "work for hire" under the copyright law
of the United States and other applicable jurisdictions.

 
Employment Contract - Page 5
Oxysure/HR/Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 
 

 
(f)
The Executive represents that his performance of all the terms of this Agreement
and as an Executive of or consultant to the Company does not and will not breach
any trust prior to his employment by the Company.  The Executive agrees not to
enter into any agreement either written or oral in conflict herewith and
represents and agrees that he has not brought and will not bring with him to the
Company or use in the performance of his responsibilities at the Company any
materials or documents of a former  employer which are not generally available
to the public, unless he has obtained written authorization from the former
employer for their possession and use, a copy of which has been provided to the
Company.




 
(g)
No provisions of this Paragraph shall be deemed to limit the restrictions
applicable to the Executive under Paragraph 11.



12.           SHOP RIGHTS.


The Company shall also have the royalty-free right to use in its business, and
to make, use and sell products, processes and/or services derived from any
inventions, discoveries, concepts and ideas, whether or not patentable,
including but not limited to processes, methods, formulas and techniques, as
well as improvements thereof or know how related thereto, which are not within
the scope of Inventions as defined in Paragraph 12 but which are conceived or
made by the Executive during the period he is engaged by the Company or with the
use or assistance of the Company's facilities, materials or personnel.


13.           NON-COMPETE.


The Executive hereby agrees that during the term of this Agreement and for
twelve months (12) months following a termination for any reason, unless
otherwise specified in this agreement, shall not:



 
(a)
Within any jurisdiction or marketing area in the United States in which the
Company or any subsidiary thereof is doing business, own, manage, operate or
control any business of the engaged in catalytic oxygen generation.  For
purposes of this paragraph, ownership of securities of not in excess of five
percent (5%) of any class of securities of a public company shall not be
considered to be competition with OSI, or any subsidiary thereof; or




 
(b)
Within any jurisdiction or marketing area in the United States in which the
Consolidated Group or any member thereof is doing business, act as, or become
employed as, an officer, director, Executive, consultant or agent of any
business engaged in catalytic oxygen generation; or




 
(c)
Solicit any business that is the same as that of the Consolidated Group for, or
sell any products involving catalytic oxygen to, any company in the United
States, which is, as of the date hereof, a customer or client of the
Consolidated Group or any of its members, or was such a customer or client
thereof within two years prior to the date of this Agreement; or




 
(d)
Solicit the employment of, or hire any full time Executive employed by the
Company or its subsidiaries as of the date of termination of this Agreement.



Restrictions Reasonable. Executive represents and agrees that the provisions
hereof are reasonable in order to protect the business and proprietary interests
of the Consolidated Group both as to the duration of time and any geographic
limitation therein provided, based on the present business, plans and prospects
of the Consolidated Group and the confidential and proprietary information to
which Executive has had and will have access, and that compliance with the
provisions hereof will not be unduly burdensome on him.  Executive represents
that prior to executing and delivering this agreement, he has reviewed the
provisions of this agreement with his attorney.
 
Employment Contract - Page 6
Oxysure/HR/Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 


14.           REMEDIES AND INJUNCTIVE RELIEF


The Executive hereby acknowledges and agrees that a breach or threatened breach
by him or the non-performance of certain of the covenants or promises contained
herein by him may cause serious and irreparable harm to the Consolidated Group
and that any remedy at law, including any award of money damages, may be
inadequate.  Accordingly, Executive agrees and accepts that a threatened breach,
a breach or a violation of the provisions of this agreement by him shall entitle
the Company, as a matter of right, to an injunction issued by any court of
competent jurisdiction, restraining any further or continued breach or violation
of the provisions of this agreement.  Such right to an injunction shall be
cumulative and in addition to, and not in lieu of, any other remedies to which
the Company may be entitled. The Executive specifically acknowledges that the
requirement of the Consolidated Group or any member thereof to post a bond for
the issuance of a temporary restraining order or temporary injunction should be
waived.


15.           ATTORNEY’S FEES.


In the event that either party hereunder institutes any legal proceedings in
connection with its rights or obligations under this Agreement, the prevailing
party in such proceeding shall be entitled to recover from the other party, all
costs incurred in connection with such proceeding, including reasonable
attorneys' fees, together with interest thereon from the date of demand at the
rate of twelve percent (12%) per annum.


16.           SUCCESSORS.


This Agreement and all rights of the Executive shall inure to the benefit of and
be enforceable by the Executive's personal or legal representatives, estates,
executors, administrators, heirs and beneficiaries. In the event of the
Executive's death, all amounts payable to the Executive under this Agreement
shall be paid to the  Executive's surviving spouse, or the Executive's estate if
the Executive  dies without a surviving spouse.  This Agreement shall inure to
the benefit of, be binding upon and be enforceable by, any successor, surviving
or resulting corporation or other entity to which all or substantially all of
the business and assets of the Company shall be transferred whether by merger,
consolidation, transfer or sale.


17.           ENFORCEMENT.


The provisions of this Agreement shall be regarded as divisible, and if any of
said provisions or any part hereof are declared invalid or unenforceable by a
court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts hereof and the applicability thereof shall
not be affected thereby.


18.           AMENDMENT OR TERMINATION.


This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by written instrument signed by the parties
or, in the case of a waiver, by the party waiving compliance; provided, however,
that the terms of any renewal or extension shall not more adverse to Executive
than the terms provided for herein, as described in Exhibit A hereto. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof.  Nor shall any waiver on the part of any
party of any such right, power or privilege, nor any single or partial exercise
of any such right, power or privilege, preclude any further exercise thereof or
the exercise of any other such right, power or privilege.
 
Employment Contract - Page 7
Oxysure/HR/Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 


19.           SEVERABILITY.


The provisions of paragraphs 11, 12, 13 and 14 shall survive termination of this
Agreement.


20.           ENTIRE AGREEMENT.


This Agreement sets forth the entire agreement between the Executive and the
Company with respect to the subject matter hereof, and supersedes all prior oral
or written agreements, negotiations, commitments and understandings with respect
thereto.  Each party to this Agreement acknowledges that no representations,
inducements, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and no
other agreement, statement or promise not contained in this Agreement shall be
valid or binding.  The parties hereto have had an opportunity to consult with
their respective attorneys concerning the meaning and the import of this
Agreement and each has read this Agreement, as signified by his/their signatures
below, and are executing the same for the purposes and consideration herein
expressed.


21.           GOVERNING LAW.


This Agreement and the Executive's and Company's respective rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Texas applicable to agreements made and to be performed
entirely within such State without giving effect to the provisions, principles,
or policies thereof relating to choice or conflict laws, except to the extent
that Federal law may apply.


22.           NOTICE.


Any notice or other communication required or permitted hereunder shall be
deemed given if in writing and delivered personally, telegraphed, telexed, sent
by facsimile transmission or sent by certified, registered or express mail,
postage prepaid.  Any such notice shall be deemed given when so delivered
personally or sent by overnight air courier or facsimile transmission or, if
mailed, two days after the date of deposit in the United States mails, as
follows:


if to OSI:


Board of Directors
OxySure® Systems, Inc.
10880 John W. Elliott Road
Suite 600
Frisco, TX  75034


if to the Executive:


Mr. Julian T. Ross
6912 Stony Hill Road
McKinney, TX 75070


Any party may be given notice in accordance with this Section to the other
parties designate another address or person for receipt of notices by such party
hereunder.
 
Employment Contract - Page 8
Oxysure/HR/Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 


23.           BINDING EFFECT: NO ASSIGNMENT.


This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and legal representatives.  This Agreement and any
rights hereunder are not assignable except by operation of law or by OSI to any
of its subsidiaries or affiliates.  Any other purported assignment shall be null
and void.


24.           VARIATIONS IN PRONOUNS.


Wherever the context shall so require, all words herein in the male gender shall
be deemed to include the female or neuter gender and vice versa, all singular
words shall include the plural, and all plural words shall include the
singular.  All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.


25.           REPRESENTATION BY COUNSEL


Each party acknowledges that it has had the opportunity to be represented by
separate independent counsel in the negotiation of this Agreement, that any such
respective attorneys were of its own choosing, that each authorized
representative has read this Agreement and that he understands its meaning and
legal consequences to each party.  The Parties warrant and represent that they
have consulted with their attorney of choice concerning the execution, the
meaning and the import of this Agreement, and each has read this Agreement and
fully understands the terms hereof as signified by their signatures below, and
are executing the same of their own free will for the purposes and consideration
herein expressed.  The Parties warrant and represent that they have had
sufficient time to consider whether to enter into this Agreement and that they
are relying solely on their own judgment and the advice of their own counsel in
deciding to execute this Agreement.  The Parties warrant and represent that they
have read this Agreement in its entirety and have consulted with their attorney
concerning the execution of this Agreement. If any or all Parties have chosen
not to seek alternative counsel, said party or parties hereby acknowledge that
he or they refrained from seeking alternative counsel entirely of his or their
own volition and with full knowledge of the consequences of such a decision.


26.           PRESUMPTION AGAINST SCRIVENER


Each party waives the presumption that this Agreement is presumed to be in favor
of the party which did not prepare it, in case of a dispute as to
interpretation.


27.           CAPACITY


Each party represents and warrants that he has the authority to enter into this
Agreement either on his own behalf or in an official capacity on behalf of a
corporate party.


28.           OTHER INSTRUMENTS


The Parties hereto covenant and agree that they will execute such other and
further instruments and documents as are or may become necessary or convenient
to effectuate and carry out the business obligations and duties created by this
Agreement.
 
Employment Contract - Page 9
Oxysure/HR/Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 


29.           NO WAIVER.


No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.


30.           HEADINGS.


The headings used in this Agreement are for administrative purposes only and do
not constitute substantive matter to be considered in construing the terms and
shall not affect the interpretation of this Agreement.


31.           COUNTERPARTS.


This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.  Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the parties hereto.


IN WITNESS WHEREOF, the Company, has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, on the
date and year first above written.


OXYSURE SYSTEMS, INC.


/s/ Don Reed
 
By:
Mr. Don Reed     Director  

 
EXECUTIVE
 
/s/ Julian T. Ross
 
By:
Julian Ross
   
Executive
 

 
Employment Contract - Page 10
Oxysure/HR/Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
To the Employment Agreement by and between OxySure Systems, Inc. and
Julian T. Ross
Dated January 15, 2009

 
(1)
Stock Options

Subject to SEC regulations and the provisions of (1) (a)-(b) herein, the
Executive shall be issued with Options (the “Option”) as to the Common Stock of
OxySure Systems, Inc. (“OSI” or the “Company”) pursuant to the Company’s Voting
Stock Option Plan, which Options shall become vested and exercisable in
accordance with the following table.


Issue Condition
 
#Options
   
Strike Price
 
Completion of every calendar month of service during the Term of the Employment
Agreement
    15,000     $ .25  
   “Total options available for Term”
    180,000          

 
Where applicable, option grants will be prorated for partial periods.


(a) Acceleration Upon Change of Control: The Executive shall enjoy full
acceleration of the Option hereunder if terminated by the acquirer upon a Change
of Control event (as described in the Company’s Voting Stock Option Plan).
However, an IPO or a dilution of all the shareholders of OSI through a public
offering does not constitute a Change of Control event for the purposes of this
provision.


(b) Dilution: There shall be no upward adjustments made to Options granted
hereunder upon future stock issuances or option issuances by the Company.


If any of these terms outlined in this §1 conflict with any terms in any other
agreements, then the terms outlined in this Exhibit A shall prevail.
 
Employment Contract - Page 11
Oxysure/HR/Employment Agreement.doc
 
 

--------------------------------------------------------------------------------

 


(2)
Salary, Bonus and Benefits



(a) Base Salary: Base Salary shall be $180,000 per annum ($15,000.00 per month,
payable twice monthly). If applicable, amounts are prorated for partial periods.


(b) Annual Bonus: Sales Bonus: The company will pay a Sales Bonus (the “Sales
Bonus”) at the end of the Term if the company achieves certain Target Net
Revenues (“TNR”) during the 2009 Fiscal Year (January 1, 2009 through December
31, 2009), in accordance with the following: (i) If TNR is < $1.0 million, then
the Sales Bonus is zero; (ii) If TNR is between $1.0 million and $2.0 million,
then the Sales Bonus is $75,000; (iv) If TNR is between $2.0 million and $3.0
million, then the Sales Bonus is $100,000; or (v) If TNR is greater than $3.0
million, then the Sales Bonus is $125,000 plus 1% of TNR in excess of $3.0
million. Financing Bonus: The company will pay a Financing Bonus (the “Financing
Bonus”) if the company closes any financing during the 2009 Fiscal Year (January
1, 2009 through December 31, 2009) as follows: Two and one half percent (2.5%)
of any financing amounts closed by the Company during the 2009 Fiscal Year,
payable at the closing of such financing(s) from time to time. Stock Performance
Bonus: The company will pay a Stock Performance Bonus (the “Stock Performance
Bonus”), which shall be paid in unrestricted shares of Common Stock of the
Company or in Cash, at the Executive’s sole discretion, in accordance with the
following: If the Company’s stock price maintains a 6-month average during any
period in the Term of $1.50 or higher, then the Stock Performance Bonus shall be
$100,000.


(c) Executive Benefits:


Participation in OSI benefits established for senior management from time to
time, such as for example, 401(k), health insurance, key man insurance, etc. PTO
shall be 4 weeks per annum.


(d) Travel: All pre-approved travel expenses reasonably incurred are reimbursed.


(e) Severance Provisions: If the Executive is terminated subsequent to the
Effective Date by the Company for anything other than cause, then the Executive
shall receive a severance (“Severance”) as follows:


(i)  An amount equal to 12 months’ Base Salary, PROVIDED THAT


If the Executive is terminated by the Acquirer for anything other than cause in
a Change of Control event, then the Executive shall receive a severance equal to
three times (3X) the Severance defined in §2(e) herein. For the purposes of this
§2(e) of the Exhibit A, an IPO or a dilution of all the shareholders of OSI
through a public offering does not constitute a Change of Control event.
 
Employment Contract - Page 12
Oxysure/HR/Employment Agreement.doc
 
 

--------------------------------------------------------------------------------